Citation Nr: 1431550	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-42 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to asthma and/or exposure to ionizing radiation. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to asthma and/or exposure to ionizing radiation. 

3.  Entitlement to an initial rating in excess of 60 percent for asthma.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joyce T. White



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J.W.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to January 1947. 

This case arises to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a September 2011 decision, the Board granted service connection for asthma and then remanded the two remaining service connection claims for more development.  These claims were returned to the Board in April 2012, but were remanded again to complete the previously requested development. 

Following the September 2011 grant of service connection for asthma by the Board, a 30 percent rating was assigned by the RO in a February 2012 rating decision.  The Veteran submitted a notice of disagreement with this evaluation.  A February 2013 rating decision determined that there had been clear and unmistakable error in the assignment of the initial 30 percent rating, and assigned an initial 60 percent rating for asthma.  The Veteran did not express satisfaction with this evaluation.  He was provided with a statement of the case in March 2013, and a timely substantive appeal was received in May 2013.  

The issues were remanded by the Board in April 2014.

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The Veteran has appointed Joyce T. White to be his one-time representative under the provisions of 38 U.S.C.A. § 14 .630 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus, type II, and obstructive sleep apnea are not diseases subject to radiation-exposed veterans, and are not radiogenic diseases.

2.  Diabetes mellitus did not manifest during the Veteran's active duty and is not otherwise related to his active service; did not manifest within a year of separation from active service; and, was not caused or permanently worsened by a service-connected disability. 

3.  Sleep apnea did not manifest during the Veteran's active duty and is not otherwise related to his active service; and, was not caused or permanently worsened by a service-connected disability. 

4.  Asthma is not manifested by FEV-1 less than 40-percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, and does not require daily use of systemic high dose coritcosteroids or immuno-suppressive medications.  

5.  The Veteran's service-connected disability precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an award of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a schedular rating in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2013).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In light of the favorable decision as it relates to the issue of the grant of entitlement of a TDIU, no further notice or assistance is necessary with regard to this issue.  

In April 2010, a VCAA letter was sent to the Veteran with regard to his service connection claims.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the asthma issue in this case (entitlement to an initial increased rating) is a downstream issue from that of the award of service connection, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains private and VA treatment records, lay statements and testimony, and treatise material.  

The Veteran's service treatment records are largely unavailable as they may have been destroyed in a fire at the National Personnel Records Center (NPRC).  Only a January 1947 separation examination report is of record.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  

The Veteran has been afforded VA and QTC examinations which will be discussed below.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service connection

The Veteran asserts that his diabetes mellitus and sleep apnea developed as a result of exposure to radiation during active service, or that the conditions are due to or aggravated by his service-connected asthma, to include medication taken for his service-connected asthma.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the provisions of 38 C.F.R. § 3.303(b) only apply for chronic diseases, as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

 VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

A record from the Army of the United States reflects that the Veteran had 9 months and 5 days of foreign service.  He arrived in Korea on April 11, 1946 and departed on December 14, 1946.  The Veteran asserts that while he unloading supplies from a ship in harbor in Inchon, Korea, he was exposed to radiation following detonation of an atomic bomb at Hiroshima.  The evidence of record, however, does not reflect that he had onsite participation in a test involving the atmospheric detonation of a nuclear device nor that he was stationed in Hiroshima or Nagasaki.  Thus, the record does not support a finding that he participated in a "radiation-risk activity" nor that he served in the vicinity of a "radiation-risk activity."  Thus, the Board does not find that the Veteran was exposed to radiation during his period of service.  

Notwithstanding the above, and even if the Board were to find in the alternative that the Veteran was exposed to radiation during the purported incident, the Veteran's diabetes mellitus and sleep apnea are not identified as diseases for which the presumption of service connection applies, and section 3.309(d) is not for application in this case.  Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  

Regarding the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Diabetes mellitus and sleep apnea are not radiogenic diseases, thus these provision are inapplicable.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

Notwithstanding this, the Veteran continues to assert that his diabetes mellitus and sleep apnea are due to radiation exposure.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude establishing service connection, because alternatively service connection can be established by way of proof of actual direct causation.

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In this regard, while there are no available service treatment records, the January 1947 separation examination is void of any complaints or diagnoses related to diabetes mellitus and sleep apnea.  Notwithstanding this, the Veteran does not assert that his conditions manifested during service.  

Diabetes mellitus was initially diagnosed in or about 1984.  Sleep apnea was first noted in February 2006, when a private sleep study confirmed severe obstructive sleep apnea hypopnea syndrome.  Likewise, in an April 2010 service connection claim, the Veteran reported that diabetes mellitus was diagnosed in 1984 and sleep apnea arose in 2006, possibly due to radiation exposure during active service. 

Diabetes mellitus and sleep apnea were diagnosed many years after the Veteran's separation from service.  Based on service treatment records being void of diabetes mellitus and sleep apnea, and initial diagnoses of such disabilities many years after separation from service, the evidence does not support a finding that diabetes mellitus or sleep apnea manifested in service or are otherwise due to service.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Etiological opinions were sought, however, as to a relationship between the claimed radiation and a relationship to his service-connected asthma.

In January 2012, VA examined the Veteran and found obstructive sleep apnea. Concerning the etiology, the examiner reported that sleep apnea, "which clearly and unmistakably existed prior to active military service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."

In the April 2012 Remand, the Board noted that the finding of clear and unmistakable evidence of pre-existence of sleep apnea was in stark contrast to, and unsupported by, the facts of the case, which called the accuracy of the ultimate medical opinion into question.  It noted that in Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the Court stressed that a medical opinion based upon an inaccurate factual premise has no probative value.  The Board determined that because the January 2012 VA etiology opinion was based on inaccurate facts, the opinion had no probative value and must be returned to the examiner as inadequate for rating purposes. 

In August 2012, the January 2012 examiner provided an addendum to her January 2012 examination.  On this occasion, she did not check the box indicating that the Veteran's sleep apnea clearly and unmistakably existed prior to service.  She continued to opine that the Veteran's sleep apnea was not related to either radiation, to asthma, or to treatment for asthma.  The examiner referred to a journal article submitted by the Veteran which suggested a link between obstructive sleep apnea and asthma.  Then the examiner noted that the Veteran had "mild asthma that required intermittent medication," and stated that it was not clear whether this level of asthma would substantiate causality or aggravation of sleep apnea.  She added that if more information became available regarding a link between the two, it would be appropriate to reconsider the claim. 

However, as detailed in the April 2014 remand, the record showed that the rating for the Veteran's asthma had been increased to 60 percent disabling and that his asthma was likely considered more severe than "mild."  Furthermore, a January 2014 statement from the Veteran's private doctor noted that the Veteran requires use of his rescue inhaler on a daily basis, which also appears to suggest that his asthma is more than mild.  As the August 2012 opinion appeared to be based in part on a determination that the Veteran's asthma was mild, and as the asthma appeared to have increased in severity to beyond mild, the Board found that an additional opinion was required to determine if his service-connected asthma caused or aggravated his sleep apnea.  

In April 2014, a VA examiner conducted a review of the claims folders and medical literature opining that the Veteran's obstructive sleep apnea is less likely permanently aggravated or a result of any event, such as exposure to ionizing radiation exposure and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by a service-connected disability, such as asthma and/or medication taken for asthma.  The examiner opined further that the natural progression of obstructive sleep apnea was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

The examiner noted that the Veteran's type of sleep apnea is diagnosed on sleep study as severe obstructive sleep apnea.  The examiner explained that obstructive sleep apnea is by definition caused by an anatomic obstruction or collapse of the upper airways during sleep.  The anatomic obstruction described in medical literature is associated with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, swelling or hypertrophy of the upper airway anatomy.  The obstruction causing the sleep apnea is treated by the positive pressure opening the airways enabling the Veteran to breath without interruption while asleep.  The respiratory diagnosis of asthma and/or its treatment less than likely based on the monitor readings of the 2006 polysomnogram, had any effect on anatomic obstruction of the upper airways during sleep to prevent airflow or breathing.  

The examiner stated that the statements by the Veteran and the letters submitted for support, do not address the fact that the most common contributing factor to the Veteran's obstructive sleep apnea, excessive weight, which based on the private medical treatment records has continued to increase from 180 pounds at the time of discharge (January 1947) to 228 pounds at the time of the polysomnogram in February 2006.  The fact that obstructive sleep apnea and asthma both affect the respiratory system does not indicate that there is a common cause of etiology or aggravation of the two conditions.  The etiology of the current obstructive sleep apnea is more likely than not related to the obstruction in the upper airways due to adipose tissue which correlates to the weight gain that has progressed as documented in treatment records.  The examiner cited to multiple research articles in support of the opinions.  

With regard to the diabetes mellitus claim, in January 2012, the Veteran underwent a VA examination.  The examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by service, rationalizing that there is no medical evidence that the Veteran was exposed to any environmental agent that is known to induce diabetes mellitus.  The examiner stated that there is mention of potential exposure to ionizing radiation in the record but there is no known link between exposure to ionizing radiation and acute or delayed development of diabetes mellitus.  The examiner also opined that diabetes mellitus is less likely than not due proximately due to a service-connected condition as there is no known link between asthma and development of diabetes mellitus.  

However, the April 2012 remand noted that the opinion was incomplete in that it failed to address whether or not the Veteran's asthma medication caused or aggravated the diabetes mellitus, and requested that an additional opinion be obtained. 

In August 2012, the January 2012 examiner provided an addendum to her previous opinions in which she addressed whether or not the Veteran's asthma medication caused or aggravated his diabetes mellitus.  Unfortunately, as with her January 2012 opinion regarding sleep apnea, she once again checked the box on the examination form indicating that diabetes mellitus, "which clearly and unmistakably existed prior to active military service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  

Once again, the Board noted that the available service treatment records and post service medical records appear to contrast the finding of clear and unmistakable evidence of pre-existence of diabetes mellitus.  Once again, the accuracy of the ultimate medical opinion was called into question.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, clarification was requested.  

In April 2014, a VA examiner conducted a review of the claims folders opining that the Veteran's diabetes mellitus, type II, is less likely permanently aggravated or a result of any event and/or condition that occurred and/or express in service, such as exposure to ionizing radiation exposure and/or within one year of discharge and was not caused by and/or worsened by treatment with medication such as cortisone or other medication for service-connected asthma.  The natural progression of diabetes mellitus was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner's conclusion was based on the evidence of record that indicated that diabetes mellitus was diagnosed in or about 1984 and is more likely than not related to weight gain and genetic factors.  The treatment records clearly indicate the Veteran was not taking any asthma medications at the time of diagnosis of diabetes mellitus and did not show problems with his asthma at the time of hospitalization for an anteroseptal myocardial infarction in May 1984.  A statement by a medical provider in May 1984 reflects that his asthma had been in remission and had been for some time.  There are multiple records indicating the diabetes mellitus was not present prior to service and was related to overweight/obesity and genetics, with family history of diabetes mellitus indicated in the histories on hospitalizations.  The diabetes mellitus appears to have been clearly diagnosed post-service and at a time in the early to mid-1980's when his asthma was less than likely active and not under treatment.  

In formulating these opinions, the VA examiner considered the lay and medical evidence, and provided negative etiological opinions with regard to any relationship to service, radiation exposure, or to a service-connected disability.  Thus, while it is clear that the Veteran has a diagnosis of sleep apnea and diabetes mellitus, thus meeting the first prong of the service connection criteria, there is no continuity of symptomatology and the VA examiner opined that his sleep apnea and diabetes mellitus are not due to service or to a service-connected disability.  The probative medical evidence, specifically the April 2014 VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, is entitled to probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no contrary opinions of record.

The Board acknowledges the medical treatise evidence submitted by the Veteran pertaining to a relationship between sleep apnea and asthma and diabetes mellitus and asthma.  Such reports can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, both Federal regulation and caselaw preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  

Further, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran has not submitted opinions from a medical professional to accompany the treatise evidence.  As detailed hereinabove, a medical professional has offered negative etiological opinions.  The medical articles submitted by the Veteran are insufficient to establish a nexus between diabetes mellitus and sleep apnea and his service-connected asthma.  The Veteran has not otherwise submitted any evidence in support of his assertion that these conditions are due to his service-connected disability.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to say that his sleep apnea and diabetes mellitus demonstrated years after service are due to radiation exposure, or that any disability is due to a service-connected disability.  His opinions in this regard are not competent. 

In conclusion, there is no support for a grant of service connection for sleep apnea and diabetes mellitus.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial increased rating

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Bronchial asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC). 38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used.  Id.

For the entire rating period, the Veteran's asthma has been rated as 60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602 for asthma, bronchial.  Under Diagnostic Code 6602, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a 100 percent is warranted for the Veteran's asthma for the entire rating period.  

The January 2012 VA examination report reflects pre-bronchodilator results of FEV-1/FVC of 51 percent; it is not clear if post-bronchodilator testing was performed.  Pulmonary function testing conducted in April 2014 reflected post-bronchodilator results of FEV-1 40 percent predicted and FEV-1/FVC 54 percent predicted.  The VA examination reports reflect that the Veteran's asthma does not require the use of oral or parenteral corticosteroid medications nor oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Rather, he requires intermittent to daily inhalational bronchodilator therapy.  

The Board acknowledges that the August 2012 VA examiner report reflects a pre-bronchodilator result of FEV-1 26 percent predicted but post-bronchodilator testing was not performed because the Veteran was markedly fatigued after the pre-test.  In an August 2013 addendum, the examiner explained that pulmonary function tests can vary from day to day or even within a 24 hour period.  His January and August results were abnormal and within the range of individual variability.  It is noted that in April 2014 his FEV-1 pre-bronchodilator was 27 percent predicted and post-bronchodilator was 40 percent predicted.  Thus, the pre-bronchodilator result in August 2012 cannot provide the basis for a higher rating.  

Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the disability, but the medical evidence reflects that the manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran nor his representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Service connection is in effect for asthma rated 60 percent disabling, thus the percentage requirements of 38 C.F.R. § 4.16(a) are met.  

In his VA Form 21-8940, claim for TDIU, the Veteran indicated that he had worked for a public school system as a bus driver until May 2010, when he became too disabled to work.  

The January 2012 VA examiner opined that his asthma affects his ability to work because he has difficulty with activity due to shortness of breath.  The August 2012 VA examiner stated that his asthma does not affect ability to work indicating that his asthma does not affect sedentary activities of employment but it markedly affects his ability to perform physical activities due to dyspnea with exertion.  The December 2013 VA examiner opined that his asthma affects his ability to work due to the impact of limited exertional capacity.  A February 2014 opinion from the Veteran's treating physician reflects that the Veteran is unable to be employed due to his asthma.  Specifically, he is severely limited by shortness of breath.  

The VA examiner's opinions, the private physician's opinion, and the Veteran's lay assertions weigh in favor of a finding that his service-connected asthma renders him unemployable.  For these reasons, entitlement to a TDIU is granted.

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to a disability rating in excess of 60 percent for asthma is denied.

Entitlement to a TDIU is granted.


____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


